J-S53007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellee             :
              v.                         :
                                         :
 BYSHERE LAWRENCE                        :
                                         :
                   Appellant             :
                                         :       No. 3688 EDA 2017


              Appeal from the PCRA Order September 28, 2017
            in the Court of Common Pleas of Philadelphia County
             Criminal Division at No.: CP-51-CR-0010239-2011


BEFORE:    GANTMAN, P.J., OTT, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                       FILED DECEMBER 05, 2018

      Appellant, Byshere Lawrence, appeals from the order denying his first

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§ 9541-9546. Specifically, he claims that he is entitled to relief because of

the ineffectiveness of counsel. We affirm.

      We take the factual and procedural history in this matter from our

review of the certified record and the PCRA court’s January 10, 2018 opinion.

On September 26, 2011, Appellant was charged with first-degree murder and

related offenses. He proceeded to a jury trial on July 31, 2012. At trial, the

Commonwealth presented evidence which established the following.

            On March 8, 2011, Dennis Hatch received a phone call from
      a friend, Malik Looney. Looney told Hatch that Looney had just
      seen someone riding Hatch’s dirt bike, which had been stolen from
      him on a prior occasion. Hatch and his friend, Robert Clark, then
      drove to the location where Looney had seen the bike, which was
      Bruce’s Auto Shop at 3000 Clifford Street in Philadelphia. After
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S53007-18


        they arrived, Hatch and Clark got out of the car and spoke to
        Looney, who said that the person riding the bike was still nearby.
        Shortly after this, Hatch and Clark saw [Appellant] riding Hatch’s
        stolen dirt bike. Hatch and Clark jumped back into their car and
        began pursuing [Appellant] down Montgomery Avenue. After a
        few minutes, [Appellant] abandoned the bike and ran. Hatch got
        out of the car, got on the bike, and rode it away, while Clark drove
        the car away.

              Shortly after abandoning the dirt bike, [Appellant] returned
        to Bruce’s Auto Shop and confronted Malik Looney. [Appellant]
        pulled out a revolver and began tugging on Looney’s shirt,
        attempting to pull him away from the shop. Looney attempted to
        get away, but [Appellant] chased Looney around a car and shot
        him repeatedly. [Appellant] then fled the scene.

              Police arrived on the scene and transported Looney to the
        hospital, where he was pronounced dead five minutes later.
        Looney had been shot eight times . . . . An arrest warrant was
        issued for [Appellant] and he was apprehended.

(PCRA Court Opinion, 1/10/18, at 3-4) (record citations omitted).

        On August 2, 2012, a jury convicted Appellant of first-degree murder,

conspiracy, carrying a firearm without a license, and possessing an instrument

of a crime.1 On May 24, 2013, the trial court sentenced Appellant to not less

than forty-five years nor more than life imprisonment. This Court affirmed

the judgment of sentence on August 27, 2014, and our Supreme Court denied

Appellant’s petition for allowance of appeal on April 15, 2015.                (See

Commonwealth v. Lawrence, 99 A.3d 116 (Pa. Super. 2014), appeal

denied, 114 A.3d 416 (Pa. 2015)).

        Appellant, pro se, filed a timely first PCRA petition on January 26, 2016.

The PCRA court appointed counsel, who filed a motion to withdraw as counsel

____________________________________________


1   18 Pa.C.S.A. §§ 2502(a), 903, 6106(a)(1), and 907, respectively.

                                           -2-
J-S53007-18



on June 25, 2016. On July 11, 2016, the PCRA court issued notice of its intent

to dismiss Appellant’s petition; however, prior to the dismissal date, Appellant

retained private counsel, and the PCRA court continued the matter for her to

evaluate the case.

       Appellant filed an amended petition on February 1, 2017.2                On

September 28, 2017, the PCRA court conducted an evidentiary hearing, after

which it dismissed Appellant’s petition. This timely appeal followed.

       Appellant raises four issues on appeal.

       I.     Did the PCRA [c]ourt err and violate Appellant’s
              constitutional rights under the Sixth Amendment when it
              found that direct appeal counsel was not ineffective for
              failing to assert a claim that the trial court erred in
              overruling defense counsel’s objection to the prosecutor’s
              leading questions, resulting in admission of unreliable
              hearsay from Clark about his being in a physical fight with
              someone just before testifying and being accused of being
              “a snitch” without any evidentiary link between that
              evidence and Appellant?

       II.    Did the PCRA [c]ourt err when it found that Appellant’s
              constitutional rights under the Fifth, Sixth and Fourteenth
              Amendments were not violated when pre-trial defense
              counsel failed to object to the composition of the line up as
              not containing individuals with a similar visible facial tattoo
              or asking that the Appellant’s tattoo be covered?

       III.   Did the PCRA [c]ourt err when it found that Appellant’s Sixth
              Amendment rights were not violated when counsel failed to
              impeach two Commonwealth witnesses with available
              inconsistent evidence?



____________________________________________


2 Appellant also filed a supplemental amended petition on June 17, 2017,
raising an additional claim.

                                           -3-
J-S53007-18


      IV.   Did the PCRA [c]ourt err and violate              Appellant’s
            constitutional rights when it found that          Appellant’s
            cumulative impact claim had no merit?

(Appellant’s Brief, at 3) (emphasis omitted).

      Our well-settled standard and scope of review for the denial of a PCRA

petition is as follows:

      We review the denial of PCRA relief for a determination of whether
      the PCRA court’s findings are supported by the record and free of
      legal error. A petitioner is eligible for PCRA relief only when he
      proves by a preponderance of the evidence that his conviction or
      sentence resulted from one or more of the circumstances
      delineated in 42 Pa.C.S.[A.] § 9543(a)(2).

Commonwealth v. Natividad, 938 A.2d 310, 320 (Pa. 2007) (citation

omitted).

      To be eligible for relief under the PCRA, an appellant must prove that

his conviction resulted from one of several enumerated events, including the

ineffective assistance of counsel. See 42 Pa.C.S.A. § 9543(a)(2).

             It is well-established that counsel is presumed to have
      provided effective representation unless the PCRA petitioner
      pleads and proves all of the following: (1) the underlying legal
      claim is of arguable merit; (2) counsel’s action or inaction lacked
      any objectively reasonable basis designed to effectuate his client’s
      interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error. See Commonwealth v. Pierce, 527 A.2d 973, 975–76
      (Pa. 1987); Strickland v. Washington, 466 U.S. 668 (1984).
      The PCRA court may deny an ineffectiveness claim if “the
      petitioner’s evidence fails to meet a single one of these prongs.”
      Commonwealth v. Basemore, 744 A.2d 717, 738 n.23 (Pa.
      2000). . . . Because courts must presume that counsel was
      effective, it is the petitioner’s burden to prove otherwise. See
      Pierce, supra; Commonwealth v. Holloway, 739 A.2d 1039,
      1044 (Pa. 1999). . . .




                                     -4-
J-S53007-18



Natividad,    supra    at   321    (citation   formatting   provided);   see   also

Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa. 2009) (“[An appellant’s]

failure to satisfy any prong of the ineffectiveness test requires rejection of the

claim of ineffectiveness.”) (citation omitted).

      In his first issue, Appellant argues that counsel was ineffective in his

direct appeal for failing to claim that the trial court erred in overruling his

objection to the prosecutor’s leading questions. (See Appellant’s Brief, at 10-

18). Appellant contends that it was an abuse of the trial court’s discretion to

permit the testimony elicited by such leading questions because the

Commonwealth had not established that the witness, Mr. Clark, was hostile.

Thus, he claims that counsel’s decision not to present this claim had no

reasonable basis, and but for counsel’s failure to raise it, Appellant would be

entitled to relief. We disagree.

             As discussed in Commonwealth v. Lambert, 765 A.2d
      306, 360 (Pa. Super. 2000), the “trial judge has wide discretion
      in controlling the use of leading questions.” “The court’s tolerance
      or intolerance for leading questions will not be reversed on appeal
      absent an abuse of discretion.” Lambert, [supra] at 360. A
      witness may be treated as hostile by the party calling him where
      the testimony of the witness is unexpected, contradictory to
      earlier statements, and harmful to the party calling the witness,
      and where an injustice would result if the request to treat the
      witness as hostile is denied. . . .

Commonwealth v. Bibbs, 970 A.2d 440, 453 (Pa. Super. 2009), appeal

denied, 982 A.2d 1227 (Pa. 2009).




                                        -5-
J-S53007-18



      In the instant case, Appellant claims that the following portion of Mr.

Clark’s testimony contains the leading questions, which the trial court abused

its discretion in permitting.

      [Prosecutor]: Mr. Clark, one last question for you. When we spoke
      outside, did you say to the detective that your statement had been
      distributed out on the street?

      [Appellant]: Objection.

      Court: Overruled.

      [Mr. Clark]: Yes.

      [Prosecutor]: And how did you find out about that? Look at your
      statement. Was there a copy . . . .

      [Mr. Clark]: Yeah.

      [Prosecutor]: And when you say distributed on the street, where
      was it being shown?

      [Mr. Clark]: On the street.

      [Prosecutor]: On your neighborhood?

      [Mr. Clark]: Yeah.

      [Prosecutor]: And was something said to you about why that
      photograph or that statement was being shown around?

      [Mr. Clark]: Got in a fight over it.

      [Prosecutor]: Why did you get into a fight over it? What was being
      said about the statement?

      [Mr. Clark]: They said I was snitching.

      [Prosecutor]: You were snitching?

      [Mr. Clark]: Yeah.

      [Prosecutor]: Is that a bad thing to be known in the neighborhood
      as snitching?

      [Mr. Clark]: Yeah.


                                      -6-
J-S53007-18




      [Prosecutor]: And you actually got into a fight over it; is that
      correct?

      [Mr. Clark]: Yeah.

      [Prosecutor]: And did all that happen before you took the witness
      stand today?

      [Mr. Clark]: Yeah.

(N.T. Trial, 7/31/12, at 117-18).

      The PCRA court concluded that “during his testimony, Clark was being

evasive   and   repeatedly   contradicted   his   prior   statements   to   police.

Accordingly, the [c]ourt was well within its discretion to permit the

Commonwealth to examine him with leading questions.” (PCRA Ct. Op., at 7)

(record citation omitted). Upon review, we conclude that the PCRA court’s

decision is supported by the record and free of legal error. See Natividad,

supra at 320. The trial court did not abuse its discretion in permitting the

prosecutor to use leading questions after Mr. Clark’s testimony proved

otherwise evasive. See Bibbs, supra at 453. Appellant has not proven that

the underlying legal claim is of arguable merit. See Natividad, supra at 320.

Accordingly, his first claim does not merit relief.

      In his second issue, Appellant claims that he is entitled to relief because

trial counsel failed to object to the composition of the lineup and to file a

motion to suppress the identification made at the lineup. (See Appellant’s

Brief, at 18-30). Specifically, he argues that counsel was ineffective for not

“object[ing] to the composition of the [lineup] as not containing individuals


                                      -7-
J-S53007-18



with a similar visible facial tattoo or asking that the Appellant’s tattoo be

covered.” (Id. at 18-19) (emphasis omitted). We disagree.

             A court must assess the reliability of an out-of-court
      identification by examining the totality of the circumstances. A
      pre-trial identification violates due process only when the facts
      and circumstances demonstrate that the identification procedure
      was so impermissibly suggestive that it gave rise to a very
      substantial likelihood of irreparable misidentification. . . . .

Commonwealth v. Johnson, 139 A.3d 1257, 1278 (Pa. 2016) (citations

omitted).

      Furthermore, when “an assertion of ineffective assistance of counsel is

based upon the failure to pursue a suppression motion, proof of the merit of

the underlying suppression claim is necessary to establish the merit of the

ineffective assistance of counsel claim.”   Commonwealth v. Carelli, 546

A.2d 1185, 1189 (Pa. Super. 1988), appeal denied, 557 A.2d 341 (Pa. 1989)

(citations omitted).

      Instantly, the PCRA court concluded that

              [t]he evidence presented at the evidentiary hearing clearly
      established that the lineup was entirely fair and not unduly
      suggestive. While [Appellant], who personally selected all of the
      fillers in the lineup, now contends that [his] facial tattoo caused
      him to stand out from the fillers, the tattoo was not observable at
      all in a photograph of the lineup that was introduced at the
      hearing. That photograph was taken from a distance closer than
      the point of view of the witness being shown the lineup. Moreover,
      the photograph establishes that [] all of the fillers sufficiently
      resembled [Appellant] to render the proceeding fair. This was
      corroborated by defense counsel who was present during the
      lineup . . . who credibly testified at the hearing that while he did
      not recall this specific lineup, he would have cancelled the lineup
      if it did not appear to be fair.



                                     -8-
J-S53007-18



(PCRA Ct. Op., at 8-9) (record citations omitted).

      Appellant has not demonstrated that the composition of the pretrial

lineup would give rise to a very substantial likelihood of irreparable

misidentification.   See Johnson, supra at 1278. Accordingly, he has not

proven that this claim has arguable merit. Thus, Appellant’s assertions that

counsel was ineffective for not objecting to the lineup and not pursuing a

suppression motion do not merit relief.       See Natividad, supra at 320;

Carelli, supra at 1189.

      In his third issue, Appellant argues that trial counsel was ineffective for

failing “to impeach two Commonwealth witnesses with available inconsistent

evidence.” (Appellant’s Brief, at 30). Specifically, he claims that although

trial counsel argued that the witnesses’ testimony was inconsistent, “[c]ounsel

did not [] use all of the available impeachment evidence.” (Id.) (emphasis in

original).   He contends that had counsel “raised all of the available

impeachment evidence, the cumulative impact would have been much more

substantial and would have caused the jury to reject these witnesses’

testimony en toto as incredible.”    (Id. at 32-33) (citations omitted).     We

disagree.

      “Matters   concerning   the   examination    and   cross-examination    of

witnesses are matters clearly within the province of trial counsel.”

Commonwealth v. Smith, 17 A.3d 873, 912 (Pa. 2011), cert. denied, 567

U.S. 937 (2012) (citations omitted). Counsel will generally not be found to

be ineffective for failing to impeach on minor inconsistencies.              See

                                      -9-
J-S53007-18



Commonwealth v. Baez, 720 A.2d 711, 734 (Pa. 1998), cert. denied, 528

U.S. 827 (1999).

       In the instant case, Appellant concedes that

       counsel argued that each of these witnesses [was] not credible
       based upon their criminal records, discrepancies between their
       police statements and trial testimony and/or that their description
       of the shooter’s tattoos/scars was not possible and/or believable.
       Counsel also pointed out the discrepancies in the witnesses’
       descriptions of the gun and the number of shots fired.

(Appellant’s Brief, at 30) (record citations omitted). However, he argues that

counsel was ineffective for not attempting to impeach Brandon Wilchcombe

based on his description of the pattern and timing of the gunshots, or Robert

Clark based on inconsistencies in his statements to police and at trial

concerning whether there was a female passenger on the stolen dirt bike.

(See id. at 31-32).

       Upon review, we conclude that the inconsistencies upon which Appellant

relies for relief were of a minor nature and counsel’s decision not to impeach

on them, in addition to the significant impeachment testimony he elicited, was

a reasonable trial strategy. See Baez, supra at 734. Accordingly, Appellant’s

third claim does not merit relief.3
____________________________________________


3 Moreover, Appellant has failed to cite any pertinent legal authority to support
this proposition. (See Appellant’s Brief, at 33) (citing Commonwealth v.
Simpson, 112 A.3d 1194, 1205-06 (Pa. 2015) (cumulative prejudicial effect
of counsel’s ineffectiveness); Commonwealth v. Solano, 906 A.2d 1180,
1186 (Pa. 2006) (weight of evidence supported verdict where four
eyewitnesses identified shooter); Commonwealth v. Cousar, 928 A.2d
1025, 1032-34 (Pa. 2007) (evidence sufficient where eyewitness had used



                                          - 10 -
J-S53007-18



       In his final issue, Appellant claims that even if none of his individual

claims merit relief, he is entitled to relief based on the cumulative prejudicial

effect of all allegations.     (See Appellant’s Brief, at 33-34).   Our Supreme

“Court repeatedly has held that no number of failed claims may collectively

warrant relief if they fail to do so individually. However, if counsel is found to

be ineffective in more than one instance, the question of whether prejudice

resulted may be tallied cumulatively.” Johnson, supra at 1287–88 (citations

and internal quotation marks omitted). Here, we have not determined that

counsel was ineffective, accordingly, Appellant is not entitled to a cumulative

assessment of prejudice. See id. at 1288. Appellant’s fourth issue does not

merit relief.

       Accordingly, for the foregoing reasons, we affirm the PCRA court’s order

denying Appellant’s petition.

       Order affirmed.




____________________________________________


drugs at time of shooting); and Pierce, supra (setting forth factors to succeed
on claim of ineffective assistance of counsel)). It is not the role of this Court
to develop an appellant’s argument when the brief provides inadequate legal
discussion. Therefore, because Appellant failed to comply with our rules of
appellate procedure, we could have found waiver on that ground. See
Pa.R.A.P. 2101, 2119(a); see also Eichman v. McKeon, 824 A.2d 305, 319
(Pa. Super. 2003), appeal denied, 839 A.2d 352 (Pa. 2003).

                                          - 11 -
J-S53007-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/18




                          - 12 -